DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (10/31/2022) amended claim 1 and also amended previously withdrawn claims 11 and 16.  Amended claim 1 overcomes the prior claim objection and the prior rejections under 35 USC 112, so both are hereby withdrawn. 
Claims 1, 2, 8 and 9 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (10/31/2022) with respect to rejection of claims 1, 2, 8 and 9 under 35 USC 101 have been fully considered, but are not found persuasive. 
    Under Step 2A Prong 1, applicant asserts (pgs. 16-17) the claimed solution is not directed to a commercial or legal interaction, but to an improvement in technology that can be used by financial entities…
Response:  With regard to currently amended claims the amended claim (1) recites an abstract idea in the category of certain methods of organizing human activities – e.g., commercial interaction - as the claim recites broadly managing of accounts by evaluating gathered transaction information and identifying an account at a service provider associated with the evaluated information for migrating to another service provider.   The limitations to accomplish this include identifying transactions between accounts; identifying attributes of transactions, determining if transactions are repeating transactions; checking to see if these repeating transactions are being aggregated (a comparison step); if not being aggregated ask user if he/she desires aggregation; if yes, then migrate account.   The existing and newly gathered data is displayed to a user.   The claim incorporates multiple limitations that recite evaluation of gathered data - i.e., identifying one or more transactions or attributes, determining whether transactions are repeating and meet other parameters; checking the transactions – that are incorporated into the overall abstract idea that falls within the category of certain methods of organizing human activities.  A user is then asked to make a decision about the result of the evaluation as to migrating an account from one provider to another.   The combination of electronically presenting and accessing limitations are identified as additional elements beyond the abstract idea, and incorporated into the steps that present and/or gathering data (see arguments below).    
   Applicant has amended claims to include references to access controls for defining permissions to allow or restrict access to data (also discussed in paragraph 76 of the specification). As written, the amended language of claim 1 reciting selectable controls for defining permissions for allowing or restricting a device access to aggregated data reads on an interface module through which a user may input information, perhaps in a table, that sets forth devices and identifying data that can be accessed by a particular device.  Based on this interpretation, applicant appears to be arguing a technical and/or technological functionality (e.g., paragraphs 13, 21, 22 of applicant arguments) that is not evident in the claims nor is this “access control” function explained in sufficient detail to indicate a difference that may read more on a technological functioning than  Examiner’s interpretation. The combination of the first two claim limitations where this language is presented – i.e., electronically presenting and accessing limitations - are identified as additional elements beyond the abstract idea, and incorporated into the steps that present and/or gather data (see arguments below).    
   Applicant further asserts an improvement in existing aggregation services (pg 17).  However, such improvement is not evident in the claims per the description above and the language of the claims themselves, as the process of aggregating information is merely a process for which a device is used to display (in an interface) and evaluate the data. Further, as servers, hardware device and graphical user interface are the recited computing technology, there is further no improvement evident in the claims, as the servers are recited as being the source of data and the hardware device (and interface) is merely being used to display and evaluate data.    

  Regarding Prong 2 arguments (pg 18-20):  applicant asserts the claimed solution improves functioning of computing technology…improves upon aggregation services…:  Examiner respectfully disagrees with applicant argument.   
   The claims recite gathering information associated with multiple accounts and evaluating that data, looking for particular attributes to make sure all desired information has been gathered from multiple providers about a user’s accounts with an evaluation occurring regarding migrating from one service provider to another.   The focus of the claims is on this process, which is an abstract concept as explained above under Examiner response to applicant’s Step 2A Prong 1 assertions. That one or more providers may choose to make such activity difficult does not necessarily translate to a technical problem, rather a business process in which a provider engages.
    Applicant asserts an improvement in technology – i.e., existing aggregation services.  However, such improvement is not evident in the claims per the description above and the language of the claims themselves, as the process of aggregating information is merely a process for which a device is used to display (in an interface) and evaluate the data. Further, as servers, hardware device and graphical user interface are the recited computing technology, there is further no improvement evident in the claims, as the servers are recited as being the source of data and the hardware device (and interface) is merely being used to display and evaluate data.     
      Applicant arguments re technology improvement and dynamic occurrence of the claimed limitations is not commensurate with the scope of the claims, as explained above. Further, the using of credentials to gather data is interpreted as part of the steps of gathering data, additional elements beyond the abstract idea. The steps of the claims wherein data is actually being evaluated (including making comparisons) are incorporated into the abstract idea that falls within the category of certain methods of organizing human activities. Further, as servers, hardware device and graphical user interface are the recited computing technology, there is further no improvement evident in the claims, as the server is recited as being the source of data and the hardware device (and interface) is merely being used to display and evaluate data.  This claimed functionality does not evidence an improvement in functioning of computing technology.  
   Regarding the “electronically displaying…” limitation, merely recites that a display is presented to a user for the user to enter information in some manner, which of itself recites insignificant extra-solution activity performed using a computing device. Therefore, applicant arguments are not found persuasive as regards a practical application. Accordingly, rejection under 35 USC 101 is maintained.        
   Regarding applicant arguments re significantly more (pgs 20), Examiner notes that arguments under step 2A Prong 2 above that explain the abstract idea and additional elements are relevant under step 2B also. Further, that the claims do not require manual interaction with the user, is indicative of automating a manual process. Further applicant argument re an interactive control for allowing a user to allow or restrict devices is not commensurate with the scope of the claims as explained in previous arguments above. Accordingly, rejection of the claims under 35 USC 101 remains applicable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claim 1 is directed to a process, which is a statutory category of invention. (Step 1:Yes)
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
  …   
  identifying, …, one or more of the transactions of the first service provider, between an account of the user with the first service provider and an account of the user with a second service provider, the second service provider not within the one or more service providers;
   identifying,…, one or more attributes for each of the one or more transactions aggregated from the first service provider between the account of the user with the first service provider and the account of the user with the second service provider; 
    determining,…, whether the transactions between the account of the user with the
first service provider and the account of the user with the second service provider are repeating transactions that have a number of predefined attributes in common that satisfy a threshold number of similarities, the predefined attributes in common comprising at least one of a transaction amount and a transaction date;
    checking,…, the transactions of the one or more service providers to determine whether transactions for the account of the user with the second service provider are being aggregated…;
   in response to determining that the transactions are repeated transactions satisfying the threshold number of similarities and that transactions for the account of the user with the second service provider are not being aggregated…, prompting the user,…, for second…credentials for the account of the user with the second service provider; and
     …
    …displaying to the user,…, …for prompting the user to migrate the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider:
      migrating, …, the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider in response to receiving confirmation from the user to migrate the account at the second service provider; and
     re-prompting the user,…, in response to verifying that one or more subsequent repeating transactions have not remained migrated to the first service provider, to migrate the account at the second service provider associated with the repeating transactions to the first service provider.

   The claim (1) recites an abstract idea in the category of certain methods of organizing human activities – e.g., commercial interaction (in the managing of accounts at providers) - as the claim recites broadly managing of accounts by evaluating gathered transaction information and identifying an account at a service provider associated with the evaluated information for migrating to another service provider – i.e., identifying transactions between accounts; identifying attributes of transactions, determining if transactions are repeating transactions; checking to see if these repeating transactions are being aggregated (a comparison step); if not being aggregated ask user if he/she desires aggregation; if yes, then migrate account and transactions on the account that may occur later.    The existing and newly gathered data is displayed to a user.   The claim incorporates multiple limitations that recite evaluation of gathered data - i.e., identifying one or more transactions or attributes, determining whether transactions are repeating and meet other parameters; checking the transactions – that are incorporated into the overall abstract idea that falls within the category of certain methods of organizing human activities.  A user is then asked to make a decision about the result of the evaluation as to migrating an account from one provider to another.   The computing components - servers, hardware device, graphical user interface, interface - do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
The judicial exception is not integrated into a practical application.  The claim recites additional elements – servers, hardware device, graphical user interface - that identify a source of data, a device used to perform the analysis and an element that displays results and can receive input.  These computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 31-33, 37, fig 1) such that these elements are merely used as tools to perform the abstract idea. (MPEP 2106.05(f))   Also, the additional element reciting “electronically” (as regards presenting (i.e., displaying)) is indicative of a computer-based device being used to facilitate the abstract idea.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).
    Further, the judicial exception is not integrated into a practical application because the limitations – 
   …presenting to a user one or more selectable access controls for defining permissions for one of allowing and restricting a device access to aggregated transaction data for the user;
    accessing one or more service providers on behalf of the user, using previously
stored…credentials of the user, to aggregate transactions of the one or more service providers…in response to the…having permissions to access transactions of the one or more service providers based on a setting of an access control…, the one or more service providers comprising a first service provider; 
…displaying to the user…the aggregated transactions of the first service provider and the aggregated transactions of the second service provider; 
accessing,…, data of the account of the user from the second service provider on behalf of the user using the second…credentials for aggregation…; 
   …displaying to the user,…, the aggregated transactions of the first service provider and the aggregated transactions of the second service provider;
…displaying to the user…for prompting the user to migrate the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider 
recite additional elements that are insignificant extra-solution activity to the judicial exception – i.e., data gathering and outputting (e.g., presenting, displaying).  These activities are incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and do not impose any meaningful limits on practicing the abstract idea.   Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: No).   

Step 2B
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - servers, hardware device, graphical user interface, interface - merely recite use of computer devices as tools to facilitate performance of the abstract idea, where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No).
    Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
…presenting to a user one or more access controls for defining permissions for accessing aggregated transaction data for the user;
    logging into one or more service providers on behalf of the user, using previously
stored…credentials of the user, to aggregate transactions of the one or more service providers…in response to the…having permissions to access transactions of the one or more services providers, the one or more service providers comprising a first service provider; 
…displaying to the user…the aggregated transactions of the first service provider and the aggregated transactions of the second service provider; 
accessing,…, data of the account of the user from the second service provider on behalf of the user using the second…credentials for aggregation…; 
   …displaying to the user,…, the aggregated transactions of the first service provider and the aggregated transactions of the second service provider;
…displaying to the user…for prompting the user to migrate the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider 

      As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering and outputting (e.g., displaying, presenting) to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).  Thus, claim 1 does not recite any additional elements that amount to significantly more than the abstract idea.  (Step 2B: No)      
Dependent claims 2, 8 and 9 are also rejected under 35 USC 101.
   Dependent claim 2 further describes the additional element in claim 1 - “accessing… data of the account of the user from the second service provider…”  Dependent claim 8 further describes an additional element of transaction data that is gathered in claim 1.  These are recitations further describing gathering (aggregating) of data and describing the gathered data, which is insignificant extra-solution activity.  Analysis as presented in claim 1 is therefore also applicable here.  
      Dependent claim 9 (determining actions based on the identified data and subsequent determinations) further describes the abstract idea that is present in independent claim 1.  
   In summary, these dependent claims – 2, 8, 9 - do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
   Therefore, claims 1, 2, 8 and 9 are not patent-eligible under 35 USC 101.

                                                    Cited Prior Art
The prior art made of record and not relied upon, yet considered pertinent to applicant's disclosure is listed in attached form PTO-892:
Hazlehurst (U.S. 2008/0275816) – in the area of financial transactions, a method and system for motivating consumers to pay bills electronically through a semi-automatic account acquisition system and service set up for authorizing users
Firstenberger (U.S. 9,953,318) – shows techniques for performing automatic transaction based verification of account ownership by users
Wehunt et al. (U.S. 2006/0116949) – system or transferring a customer’s account information from one account to a new account 
Easley et al. (U.S. 8,924,288) – describes a relatively automated system and method for a customer to change to a new service provider of a financial product  
Zimmerman et al. (U.S. 7,693,771) – method and apparatus for identifying recurring payments analyzes historical transactions from a predefined time period to identify potential recurring payments and payees

Conclusion
        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696